OPINION
By THE COURT:
It is true that the description of the defect in the sidewalk in the evidence does not conform in all respects to the allegations in the bill of particulars, but the specific evidence does .fall within the defect described generally in the bill.
The evidence did not show a very great defect in the sidewalk, but a defect was proven and one witness (Weber) testified that the plaintiff caught her foot, tripped and fell by reason i of the defect.
The only error urged for a reversal of this judgment is that it is not sustained by sufficient evidence.
No error in the submission of the issues to the jury was presented.
On the one issue urged, we find that, there was evidence of a defect, and that the plaintiff was injured thereby, and we cannot say that the verdict is manifestly against the weight of the evidence on that issue or on the issue of the plaintiff’s contributory negligence.
The judgment is affirmed.
MATTHEWS, PJ, ROSS, J, concur.